Title: John Adams to Isaac Smith Sr., 16 March 1780
From: Adams, John
To: Smith, Isaac Sr.



Sir
Paris Hotel de Valois, Ruë de Richelieu March 16. 1780

I duly received your Favour of December the 12, and thank you for your Attention to the Widows, whose Letters came safe by the same Conveyance. The Way of Spain is a very good one to send light Letters containing any interesting Intelligence, but large Packetts mount the Postage so high as to make it too heavy. The Method of cutting out from Newspapers interesting Paragraphs, and inclosing them, would do well. The loose Leaves of the Journals of Congress, recent ones I mean, I should be glad to have in this and all other Ways.
When I was in Spain I formed an Acquaintance with Mr. Michael Lagoanere of Corunna, a Merchant of the best Character, most extensive Business, and first Fortune in that Place. If your Vessells should ever touch at Corunna or Ferrol, or Vigo even, they cannot be addressed to a better Man. I also became acquainted with the House of Joseph Guardoqui and Sons, who will take the best Care of any Letters or Papers that may be sent to me, and will send any Thing Mrs. Adams may want of small amount and draw upon me for the Money, at Paris.
My respects to Mrs. Smith, Mrs. Gray and your son and Miss Betcy, I say Mrs. Gray alone because I fear by your Letter Mr. Gray is no more.
I dont know whether this Letter will go by Mr. Brown, a young Gentleman who has been here some time, from America, or by the Viscount de Noailles. The latter is one of the most illustrious young Noblemen in this Kingdom, full of military Ardour and the most amiable Dispositions, in short fit to be as he is the Brother of the Marquis de la Fayette. Mr. Izzard also and Mr. Lee are going to Bos­ton, where I hope they will be treated with all the Respect that is due to their well known Characters. I am, sir, with great Respect, your most obt.

John Adams

